Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application, which is an RCE of Serial Number 15/557032; which is a 371 of PCT/IB2015/000503.  Newly added claims 16-20 are noted.
	The preliminary amendment dated 03/01/21 has been entered.
Claims 13-15 are withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In claim 18 lines 2-3, the phrase “where said first film forming material contributes to the property of the anti-reflective coating” is deemed new matter as there appears to be no support for same in the original specification.  It is clear that there is support for a first evaporation source forming at least an anti-reflective coating (claim 1) but not for contributing to the property.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 17 line 3, the phrase “wherein the second vertical distance is less than 75% of the first vertical distance” is deemed confusing as said phrase is already recited in independent claim 1, from which it depends.
	In claim 17 lines 3-4, the phrase “the successive steps” lacks antecedent basis and/or is confusing as to what it is referring to.  The examiner questions what are the successive steps?
Clarification and appropriate amendments are requested.

In claim 19, the phrase “where the first evaporation source is configured to apply … an anti-static layer or an anti-scratch layer or a tinted/colored or a hardening layer” is deemed vague and confusing.  The examiner questions what configuration needs to occur before such a layer is achieved.  In addition, independent claim 1, from which claim 19 depends, requires the first evaporation source to form an anti-reflective coating.  Does the formation of say an anti-static layer contradicts the formation of an anti-reflective coating?  Clarification and/or appropriate amendments are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Misura et al. (2007/0257238) in view of JP 11-106901 and Fujii (WO 2014/076947) (using 2015/0247233 as a translation).
Misura discloses a method of preparing a photochromic polymeric article in which an antireflective surface and a hydrophobic coating can be deposited onto a photochromic surface by vacuum evaporation (0057).  However, the reference fails to specifically teach different sources and different distances.
JP’901 teaches of forming an anti-reflective coating having different evaporation sources (title and Figure 1).  Fujii teaches a film deposition device (title) in which a pair of evaporation sources 4a and 4d have a different distance to the substrate sets S than evaporation sources 4b and 4c during film deposition (0072-0074 and Figure 1).  The evaporation sources (4a-4d) are arranged below a substrate S (Figure 1).  It would have been obvious to utilize different sources and different distances in the process of Misura with the expectation of success because JP’901 teaches different sources and Fujii teaches different distances in an evaporation process.
With respect to the specific percentage of distances, it is noted that Fujii teaches different distances.  It would have been obvious to utilize the claimed percentage in the absence of a showing of unexpected results.
Regarding claim 2, the applicant requires a specific percentage.  It is noted that Fujii teaches different distances.  It would have been obvious to utilize the claimed percentage in the absence of a showing of unexpected results.
Regarding claim 3, Fujii teaches no intersection (Figure 1).
Regarding newly added claim 17, Misura teaches of forming sequential coatings (0057) and Fujii teaches different distances (0072-0074).  With respect to successive steps, it is well 
Regarding newly added claim 18, Misura teaches sequential coatings of antireflective surface and a hydrophobic coating (0057).
Regarding newly added claim 19, Misura teaches a hard surface layer (0057).
In newly added independent claim 20, the applicant requires forming an anti-reflective coating, an anti-static layer or an anti-scratch layer or a tinted/colored or a hardening layer.  Misura teaches an antireflective coating (0057).  In addition, the applicant requires successive steps.  With respect to successive steps, it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Claims 4-5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Misura et al. (2007/0257238) in view of JP 11-106901 and Fujii (WO 2014/076947) and further in view of Lee et al. (2013/0263784).  The combination of Misura/JP’901/Fujii fails to teach rotating a substrate.
Lee teaches a vacuum coating chamber (0007-0010) in which the substrate are rotated (0071).  It would have been obvious to rotate the substrate in the combination with the expectation of success because Lee teaches the conventionality of rotating a substrate in the vacuum coating chamber.
Regarding claim 5, Lee teaches an evaporation source closer to the vacuum chamber (Figure 1a).
.
 Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Misura et al. (2007/0257238) in view of JP 11-106901 and Fujii (WO 2014/076947) and further in view of Belsh et al. (2010/0163550).  The combination of Misura/JP’901/Fujii fails to teach conducting rods.
Belsh teaches heating susceptors (title) in which susceptor rods are in the interior of a crucible (0024).  It would have been obvious to utilize conductive rods in the combination with the expectation of success because Belsh teaches the conventionality of using susceptor rods in a heating apparatus.
Regarding claim 7, the applicant requires a specific dimension.  Belsh fairly teaches the use of susceptor rods 16 which appear to be the length of the chamber (Figure 1b).  To utilize the claimed dimension would have been obvious in the absence of a showing of criticality given the teaching of Belsh.
Regarding claim 8, Belsh teaches copper (0038).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Misura et al. (2007/0257238) in view of JP 11-106901 and Fujii (WO 2014/076947) and further in view of Jin et al. (2014/0011013).  The combination of Misura/JP’901/Fujii fails to teach the appropriate material.
Jin teaches that the hydrophobic coating material can be a fluoropolymer.  It would have been obvious to a fluoropolymer as a hydrophobic coating material in the combination with the 
Regarding claims 10-11, Jin teaches a water contact angle greater than 90 degrees (0003).
	Regarding claim 12, the applicant requires a specific spacing.  Jin teaches the importance of spacing (0163-0187) and hence, would have been obvious to utilize the claimed spacing in the absence of a showing of criticality.

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Applicant first argues that Misura is directed to a plurality of coatings and Fujii is directed to a single coating and that one skilled in the art would not combine the two (pp.6-7).  
The examiner agrees in part.  The examiner concedes that Misura is directed to a plurality of coatings and Fujii is directed to a single coating.  However, both references requires different coating materials.  One skilled in the art would reasonably expect that since both references are directed to different coating materials, the two references can be combined properly.
Applicant next argues that Misura does not teach different evaporation sources to evaporate different coating materials (pp.7-8).
The examiner agrees and notes the citation of JP’901.
Applicant’s arguments have been considered but are not deemed persuasive.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        04/14/2021